COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Bumgardner
Argued at Richmond, Virginia


ROBERT C. LIGHTBURN
                                           MEMORANDUM OPINION * BY
v.        Record No. 2445-97-2              JUDGE LARRY G. ELDER
                                               APRIL 14, 1998
SHEILA JONES LIGHTBURN


            FROM THE CIRCUIT COURT OF MADISON COUNTY
                  Lloyd C. Sullenberger, Judge
          D. Michael Atkins (McClure, Callaghan &
          Atkins, on briefs), for appellant.

          J. Barrett Jones (Jones & Green, on brief),
          for appellee.



     Robert C. Lightburn ("husband") appeals the trial court's

awards of equitable distribution, spousal support, and attorney

fees in his divorce from Sheila Jones Lightburn ("wife").       For

the reasons that follow, we affirm.

                                 I.

                      EQUITABLE DISTRIBUTION

     Husband contends that the trial court erred when it

considered the factors of Code § 20-107.3(E) to determine its

award of equitable distribution.      He argues that the trial court

misapplied Code § 20-107.3(E)(3) regarding the "duration of the

marriage" and Code § 20-107.3(E)(6) regarding the manner in which

the marital property was acquired.     He also argues that the

evidence was insufficient to support the trial court's factual
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
finding regarding wife's non-monetary contributions to the

well-being of the family.   We disagree.

     Following this Court's reversal of its initial decision to

award wife one-half of the value of the marital residence, the

trial court reconsidered the factors of Code § 20-107.3 and

awarded wife approximately one-third of the property's value.

     Code § 20-107.3, which governs awards of equitable

distribution, "is intended to recognize a marriage as a

partnership and to provide a means to divide equitably the wealth

accumulated during and by that partnership based on the monetary

and non-monetary contributions of each spouse."      Williams v.

Williams, 4 Va. App. 19, 24, 354 S.E.2d 64, 66 (1987).     "Where an

equitable distribution is appropriate, then all of the provisions

of Code § 20-107.3 must be followed."      Artis v. Artis, 4 Va. App.

132, 136, 354 S.E.2d 812, 814 (1987).   After classifying and

valuing all of the property at issue, the court may order the

division or transfer, or both, of jointly owned marital property

or grant a monetary award to either party.      See Code

§ 20-107.3(A), (C), (D).    The court must determine the amount of

its award of any of these remedies "upon the factors listed in

[Code § 20-107.3(E)]."   Code § 20-107.3(C), (D).    Subject to

these enumerated statutory factors, "[t]his division or transfer

of jointly owned marital property and the amount of any monetary

award . . . is within the sound discretion of the trial court."

Dietz v. Dietz, 17 Va. App. 203, 216, 436 S.E.2d 463, 471 (1993).




                                - 2 -
Although, when making an equitable distribution decision, the

trial court is not required to quantify the weight given to each

factor or to weigh each factor equally, its considerations must

be supported by the evidence.    See Marion v. Marion, 11 Va. App.

659, 664, 401 S.E.2d 432, 436 (1991).

     First, we hold that the trial court's consideration of the

duration of the marriage under Code § 20-107.3(E)(3) was not

erroneous.   The duration of the marriage is only one of numerous

factors that a trial court is required to weigh when determining

its award of equitable distribution.    See Theismann v. Theismann,

22 Va. App. 557, 565, 471 S.E.2d 809, 812, aff'd en banc, 23 Va.

App. 697, 479 S.E.2d 534 (1996).   In its opinion letter, the

trial court did not expressly indicate how it weighed the short

duration of the parties' marriage in its overall analysis.

However, unlike its earlier award of equitable distribution, the

trial court did not consider the relationship between the short

duration of the marriage and wife's "hardships . . . from the

divorce," such as "the expenses associated with relocating and

the interruption of her private counseling practice," in

determining the amount of its monetary award.    Lightburn v.

Lightburn, 22 Va. App. 612, 620, 472 S.E.2d 281, 285 (1996).

Although the trial court considered wife's non-monetary

contribution of joining the family in Madison County in

determining its award of equitable distribution, it reserved its

consideration of the negative effects of her quick return to




                                - 3 -
Blacksburg for the issue of spousal support.     Based on our review

of the record and the trial court's award, we cannot say that its

consideration of Code § 20-107.3(E)(3) was flawed.      Cf.

Theismann, 22 Va. App. at 565, 471 S.E.2d at 812-13.

     Next, we hold that the trial court's consideration of "how

and when" the marital residence was acquired under Code

§ 20-107.3(E)(6) was not erroneous.     The record indicates that,

about ten months after the parties were married, husband arranged

to have a 10.474-acre tract of his farm, which included the

marital residence, parceled off and retitled to husband and wife

as tenants by the entirety.   Husband previously conceded that

this transaction constituted a gift to wife and had the effect of

transmuting the marital residence into "marital property" for the

purposes of equitable distribution.      See Lightburn, 22 Va. App.

at 617, 472 S.E.2d at 283.    The "gifted status" of specific items

of marital property is relevant to the trial court's

consideration of Code § 20-107.3(E)(6) and (10).      See Theismann,

22 Va. App. at 568-69, 471 S.E.2d at 814.     Although, when

warranted by the evidence, a trial court has discretion to award

all or most of the gifted property's value to the donor spouse,

Code § 20-107.3 does not compel such an award.      See id. at 568,

471 S.E.2d at 814.   The trial court's opinion letter indicates

that it carefully considered the gifted status of the marital

residence in fashioning its award.      The record does not indicate

that this consideration was erroneous or that the decision to




                                - 4 -
award wife one-third of the value of this gifted property was an

abuse of discretion.

     Finally, we hold that the evidence was sufficient to support

the trial court's factual finding regarding wife's non-monetary

contribution to the family.    The evidence regarding the personal

and professional concessions made by wife to join husband at the

marital residence and the associated practical inconveniences was

sufficient to support the trial court's finding that her

relocation constituted a significant non-monetary contribution to

the well-being of the family.
                                  II.

                           SPOUSAL SUPPORT

     Husband challenges the trial court's award of spousal

support on two grounds.    He contends that the trial court erred

when it (1) concluded that wife was entitled to spousal support

and (2) applied the factors of Code § 20-107.1 to determine the

amount of its award.    We disagree.

     "The determination of whether a spouse is entitled to

support and of the amount of that support is a matter committed

to the sound discretion of the trial court."     Theismann, 22 Va.

App. at 572, 471 S.E.2d at 816.    "'When the record discloses that

the trial court considered all of the statutory factors, the

court's ruling will not be disturbed on appeal' absent a clear

abuse of discretion."     Id. (quoting Gamble v. Gamble, 14 Va. App.

558, 574, 421 S.E.2d 635, 644 (1992)).



                                 - 5 -
     We hold that the trial court did not err when it determined

that wife was entitled to spousal support.
          Where [a] wife has established her need for
          support and the husband's ability to provide
          it, and she was not shown to be guilty of
          misconduct entitling her husband to a
          divorce, the chancellor abuse[s] his
          discretion when he denie[s] the wife support
          and maintenance.


Hodges v. Hodges, 2 Va. App. 508, 514, 347 S.E.2d 134, 137 (1986)

(citing Rowand v. Rowand, 215 Va. 344, 346, 210 S.E.2d 149,

150-51 (1974)).    Husband, who had a net worth of well over three

million dollars and substantial income from a multitude of

investments, does not contend that the record failed to establish

his ability to provide support.   Regarding wife's needs, the

trial court found that "wife had suffered substantial economic

detriment" as a result of her move to Madison County and that her

net worth was "practically nothing."    Contrary to husband's

assertion, the record contains ample support for both of these

findings.   Based on wife's lost opportunity to continue working

as an employee of St. Albans Psychiatric Hospital, her reduced

income and negative cash flow following the parties' separation,

and her comparatively minuscule net worth, we cannot say that the

trial court erred when it concluded that she was in need of

spousal support.
     We also hold that the trial court's determination of the

amount of spousal support was not an abuse of discretion.    "In

fixing the amount of the spousal support award, a review of all



                                - 6 -
of the factors contained in Code § 20-107.1 is mandatory, and the

amount awarded must be fair and just under all of the

circumstances."   Gamble, 14 Va. App. at 574, 421 S.E.2d at 644.

"[W]hen the record discloses that the [trial] court has

considered all of the statutory factors, its ruling will not be

disturbed on appeal absent a clear abuse of discretion."    Lambert

v. Lambert, 10 Va. App. 623, 628, 395 S.E.2d 207, 210 (1990).

The trial court's opinion letter indicates that, following the

hearing on remand, it carefully considered all of the factors of

Code § 20-107.1, including the sharply contrasting financial

conditions of the parties, the reduction in wife's award of

equitable distribution, and her tax liability for any spousal

support she received.
     We disagree with husband that the trial court's

consideration of the duration of the marriage was inappropriate

or that it considered at all the "emotional difficulties"

encountered by wife as a result of her successive relocations.

In our previous consideration of this case, we held that wife's

hardships from the divorce, which were "exacerbated" by the short

duration of the parties' marriage, "were appropriate

considerations for spousal support."   Lightburn, 22 Va. App. at

620, 472 S.E.2d at 285.   In light of this directive and the

evidence in the record regarding the financial ramifications of

wife's departure from and then return to the Blacksburg area, we

cannot say that the trial court's consideration of the duration




                               - 7 -
of the marriage was erroneous.    Moreover, the trial court's

finding does not indicate that it gave any consideration to the

"emotional" difficulties associated with wife's relocations.

Rather, when read in context with its statement regarding the

"substantial economic detriment" encountered by wife, the trial

court's finding indicates that it considered only the financial

and practical problems that confronted wife because of her

back-to-back moves.
                                 III.

                            ATTORNEY FEES

     We disagree with husband's contention that the trial court

erred when it awarded attorney fees to wife and not to him.     "An

award of attorney fees is a matter submitted to the trial court's

sound discretion and is reviewable on appeal only for an abuse of

discretion."    Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d

554, 558 (1987).   The key to a proper award of attorney fees is

"reasonableness under all of the circumstances."    McGinnis v.
McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162 (1985).      Based

on the circumstances and equities of this case, including each

parties' needs, abilities, resources, and the course and outcome

of these lengthy proceedings, we cannot say that the trial

court's award of $14,500 of wife's attorney fees was an abuse of

discretion.    Wife's request for additional attorney fees is

denied.

     For the foregoing reasons, we affirm the trial court's




                                 - 8 -
awards of equitable distribution, spousal support, and attorney

fees.

                                                       Affirmed.




                              - 9 -